Citation Nr: 1139550	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for multiple skin cancers and the residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for multiple skin cancers and assigned a 10 percent disability rating, effective December 5, 2006.

The Veteran testified before the Board at a hearing that was held at the RO in October 2009.  A transcript of that hearing is of record.

In April 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board notes that additional evidence n the form of lay statements from the Veteran was associated with the claims file after the June 2011 supplemental statement of the case.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's multiple skin cancers and residuals thereof of the head and face, to include the right ear helix scar, are manifested by tissue loss and notch and two characteristics of disfigurement.

2.  The Veteran's residual scar of the right lower extremity is deep, and covering an area of at least 6 square inches but less than 12 square inches.

3.  The Veteran's multiple skin cancers and residual thereof of the chest, abdomen, back, upper extremities, and left lower extremity are manifested by scars that are superficial, stable, and do not cause pain or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 30 percent, but not higher, for multiple skin cancers and residuals thereof of the head and face, including the right ear helix, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.27, 4.87 (2011), 4.118, Diagnostic Codes (DCs) 6207, 7800, 7818 (2008-2011).

2.  The criteria for a separate disability rating of 10 percent, but not higher, for the residuals scar of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.25 (2011), 4.118, DCs 7801, 7818 (2008-2011).

3.  The criteria for a disability rating higher than 10 percent for multiple skin cancer and residuals thereof of the chest, abdomen, back, upper extremities, and left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.25 (2011), 4.118, DCs 7802, 7818 (2008-2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson,19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R.§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a January 2007 letter sent to the Veteran that fully addressed all notice elements.  The letter advised the Veteran of the types of evidence not of record needed to substantiate his claim, the division of responsibility between the Veteran and VA for obtaining the required evidence, and how the disability ratings and effective dates are assigned if service connection is awarded, in compliance with Dingess. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

VA has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA outpatient treatment records.  The Veteran submitted private medical records in support of his claim.  Additionally, the Veteran was afforded a VA examination and presented testimony at an October 2009 Board hearing.

As noted in the introduction, the claim was previously remanded by the Board in an April 2011 decision.  That remand requested the following development: (1) obtain and associate with the claims file records from the West Roxbury, Massachusetts, and West Palm Beach, Florida, VA Medical Centers dated from April 2009 to the present, (2) a VA examination to determine the current severity of the Veteran's multiple skin cancers and the residuals of the treatment therefore.  As updated treatment records from the West Roxbury, Massachusetts, and West Palm Beach, Florida, VA Medical Centers have been associated with the claims file and a VA skin disease examination was conducted in May 2011, the Board finds that the RO/AMC has substantially complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a June 2011 statement, the Veteran complained of errors after the June 2011 SSOC was issued.  He also indicated that he lost part of his ear.  The Board notes that the June 2011 SSOC indicates that the right ear helix scar has been addressed separately by a June 17, 2011 rating decision.  However, it further indicates that the right ear scar is compensated under the 10 percent evaluation.  As no separate rating decision is of record, and the AOJ has since indicated that no separate rating decision was considered, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.

In his response to the June 2011 SSOC, the Veteran indicated he had more information or evidence to submit in support of his appeal.  He therefore asked VA to wait the full 30-day period to give him a chance to submit this information or evidence.  He also indicated that he understood that, if this evidence was not submitted within the 30-day period, his case would be returned to the Board.  The Veteran did not submit any additional evidence within the required 30 days, thus the Board is proceeding with the adjudication of his claim, since there was substantial compliance with the Board's April 2011 remand directives.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this one, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's multiple skin cancers and the residuals thereof are rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7818-7802.  Under Diagnostic Code 7818, malignant skin neoplasms, other than malignant melanoma, are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), as scars (DC's 7801, 7802, 7803, 7804, or 7805), or based on impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7818 (2011).  A note following the diagnostic code explains that if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of section 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent evaluation do not apply.

Under the criteria in effect when the Veteran filed his claim, Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provided that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 6063 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. Id.

Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, would be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that were superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10- percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

During the course of the present appeal, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were revised.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria. Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect. Id.  However, it appears that the AOJ considered the revised criteria when continuing the 10 percent rating.  See June 2011 statement of the case.  Therefore, in evaluating whether an increased rating is warranted, the Board will consider the Veteran's service-connected multiple skin cancers and residuals thereof under the criteria in effect prior to and after October 2008.

Subsequent to the October 2008 regulation change, the diagnostic criteria remained essentially the same under DC 7800.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, DC 7800 (2011).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individuals scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, DC 7800, Notes 4 & 5 (2011).

Under the criteria of revised DC 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.). A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118 (2011). 

Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under the criteria of revised DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Ten percent is the only rating assignable under revised DC 7802.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118.

Under the criteria of revised DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that a rating in excess of 10 percent is warranted for his service-connected multiple skin cancers and residuals thereof.  By way of history, the RO granted service connection in a June 2007 rating decision.  At that time a 10 percent evaluation was assigned, effective December 5, 2006.  The Veteran appealed the initial rating; however, the 10 percent evaluation has been continued in the May 2008 SOC and June 2011 SSOC.

The Veteran was afforded a VA skin diseases examination in May 2011 to assess the severity of his multiple skin cancers and residuals thereof.  Medical records were reviewed and the Veteran was examined.  Upon examination, visible residual skin cancers included a left central forehead depressed plaque (0.5 x 0.25 in), left forehead red papule (0.25 x 0.25 in), left temple red scaly plaque (0.75 x 0.5 in), right shin (0.4 x 0.4 in), left thigh (0.4 x 0.2 in), and at least 7 superficial basal cell carcinomas or in situ squamous cell carcinomas on the chest and back for a total of about 3 by 4 inches.  Thus the total area of residual skin cancers is 29.68 inches.  Prominent scars on exam included a single disfiguring scar on the right helix measuring 0.7 x 0.5 in, with notching.  There was loss of underlying tissue with loss of cartilage.  Additional scars described were located left pre-auricular, (2.5 x 1.5 in), right temple (0.5 x 0.2 in), right scalp at hair line, (0.8 x 0.2 in), left melolabial fold, (2.5 x 0.1 in), right cutaneous lip, (1.7 x 0.5 in), right shin, (3.5 x 2.5 in) with depressed plaque, left arm (2.4 x0.1 in), right chest, (0.5 x 0.3 in), upper central back (2.1 x 1.4 in), right forearm, (1.3 x 0.2 in), left back (1.0 x 0.5 in), mid-back, superior, (0.5 x 0.5 in), mid-back inferior, (0.4 x 0.4 in), totaling 184 square inches of most obvious residuals of skin cancer treatment.  During this examination, the Veteran submitted photos which reflect the disfiguring scar of the right helix and the left melolabial fold scar. 

Multiple skin cancers and the residuals thereof of the head, face and neck

Although Note (2) under Diagnostic Code 7800 directs rating tissue loss of the auricle under Diagnostic Code 6207, inclusion of the ears (auricles) under Diagnostic Code 7800 suggests that the auricles can alternatively be considered in evaluating scars under Diagnostic Code 7800.  In this case, it is most favorable to the Veteran to rate the scarring of the right ear helix along with the multiple skin cancers and residuals thereof of the head and face, rather than rating it separately under Diagnostic Code 6207.  Specifically, loss of one-third or more of the substance of the right auricle has not been shown, as required for a 10 percent rating under Diagnostic Code 6207.  

Rather the competent medical evidence of records indicates that the multiple skin cancers and residuals thereof of the head and face include visible, palpable tissue loss of the right auricle and two characteristics of disfigurement.  Specifically, the VA examination report and photographs provided reflect a right ear helix scar with visible tissue loss measuring 0.7 x 0.5 in with notching.  In addition, the multiple skin cancers and residuals thereof of the head and face include a left central forehead depressed plaque( 0.5 x 0.25 in), a right cutaneous lip scar, (1.7 x 0.5 in), and a left pre-auricular scar (2.5 x 1.5 in).  The above findings demonstrate two disfiguring characteristics, namely a scar with surface contour depressed on palpation and scars at least 1/4 inch wide at widest part.  Evaluating the evidence in light of the above rating criteria for scars, the Board finds a separate 30 percent evaluation is warranted for the multiple skin cancer and residuals thereof of the head and face.  A rating greater than 30 percent is not warranted for this disability as there are less than 2 features or paired sets of features with tissue loss and gross distortion or asymmetry.  Moreover, 4 or more characteristics of disfigurement as a result of the service-connected multiple skin cancers and the residuals thereof involving the head, face, and neck have not been shown.

Residual scar of the right lower extremity

The competent medical evidence of record also indicates that a separate 10 percent rating is warranted for the Veteran's skin cancer residual of the right lower extremity.  As noted above, the scar on his right shin measures 3.5 x 2.5 in.  That scar was described as having a depressed plaque and exhibiting mild loss of tissue by the May 2011 VA examiner.  Although, it was not specifically noted whether the scar was nonlinear, resolving all doubt in the Veteran's favor, because the area of the scar exceeds 6 square inches, a 10 percent rating is warranted under DC 7801 for that scar.  

Multiple skin cancers and the residuals thereof of the chest, abdomen, back, upper extremities and left lower extremity

Although the Veteran's multiple skin cancers and residuals thereof have been shown to warrant a separate 30 percent rating for the head and face and a separate 10 percent rating for the right lower extremity, a rating in excess of 10 percent for the remaining multiple skin cancers and residuals thereof is not warranted.  DC 7802 has been assigned.  In this case, the Veteran's remaining multiple skin cancers and the residuals thereof are consistently noted to be superficial, not associated with underlying tissue damage, and therefore are not deep.  In the absence of deep scars, a higher rating under 7801 requires limitation of motion.  Throughout the appeal, the Veteran has demonstrated no loss of function, including range of motion.  As such, no higher rating is warranted under this code.  DC 7805 also requires limitation of function, which has not been shown by the record. 

The prior versions of DCs 7802, 7803, and 7804 all provide a maximum rating of 10 percent, which is the level at which the Veteran's remaining multiple skin cancers and residuals thereof are currently rated.   DC 7803 provides a maximum 10 percent evaluation for scars that are superficial and unstable, meaning there is a frequent loss of covering.  Neither examination, nor the VA medical records, demonstrates such loss.  Evidence also did not show that any scars were tender or painful, and the 2011 VA examination addendum specifically indicated that the scars were not painful.  Thus a rating under DC 7804 is not warranted.  The evidence clearly reflects that the scars on the chest, abdomen, back, upper extremities, and left lower extremity are stable and superficial and the scars have not been shown to be painful or cause limitation of motion or function.  Therefore a rating in excess of 10 percent is not warranted.

As discussed above, DC 7818 provides a total evaluation, assigned in six month increments and monitored by VA examination, when there is evidence of required therapy comparable to that used for systemic malignancies, i.e., systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than local wide excision.  The criteria specifically provide that if the treatment is confined to the skin, a total evaluation is not warranted.  In this case, there is no evidence that the Veteran's skin cancer has required treatment not confined to the skin during the appellate period.  VA treatment records reveal that the Veteran had shave biopsies done in December 2006; January, February, and October 2009; January, June, July, and November 2010; and February 2011.  He also had chemosurgeries done in March 2007, and July, August and December 2010.  A June 2010 VA treatment record also reflects that photodynamic therapy (PDT) may have been used on the skin.  The May 2011 VA examination report further indicates that cryosurgery was another method of treatment used.  

The medical evidence does not show any therapy for the carcinomas, which would be akin to chemotherapy, or other systematic therapy or surgery more extensive than wide local excision, as noted under the Note to Diagnostic Code 7818.  The Veteran reported that he has been prescribed Aldara and fluorouracil.  However, both prescriptions are topical medications.  See February 2011 and March 2011 VA treatment reports.  In addition, the 2011 VA examiner indicated that the Veteran has required no therapy compatible with that used for a systemic malignancy.  He has had no therapeutic radiations, chemotherapy, or lymph node biopsies.  The examiner stated that the Veteran has had no systematic therapy or surgery more extensive than wide local excision.  While the Board is sympathetic that the Veteran has had a recurrence of active skin cancer, there is no evidence of treatment that serves as a basis for a 100 percent disability rating during the appellate period.  Accordingly, the disability will is properly rated under the residual scars.  

After careful consideration, the Board also concludes that higher ratings are not available for any of the Veteran's multiple skin cancers and residuals thereof under the current rating criteria.  Rating criteria based on the characteristic of disfigurement or the total area of scarring are essentially unchanged and therefore do not afford a higher evaluation.  In addition, as noted above none of the scars in question have been described as painful or unstable, and they have not been noted to cause any limitation in function or disabling effects not already considered.

Regarding the Veteran's increased rating claim, the Board has considered whether staged ratings are appropriate in this case.  The Board has reviewed the most severe manifestations of the Veteran multiple skin cancers and the residuals thereof and finds that staged ratings would not serve to benefit the Veteran.  Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected multiple skin cancers and residuals thereof but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's multiple skin cancers and residuals thereof.  Indeed, the evidence of record shows that the manifestations of the Veteran's multiple skin cancers and the residuals thereof fall squarely under the criteria for the separate 30 percent, 10 percent and 10 percent ratings assigned.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

A 30 percent rating, but no higher, is granted for multiple skin cancers and residuals thereof involving the head and face, to include the right ear helix scar, subject to governing criteria applicable to the payment of monetary benefits.

A 10 percent rating, but no higher, is granted for residual scar of the right lower extremity, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to an initial rating higher than 10 percent for multiple skin cancers and residuals thereof involving the chest, abdomen, back, upper extremities, and left lower extremity is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


